Citation Nr: 0720175	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-20 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1942 to February 
1947.  He died in March 1982.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the above claim.

This matter was previously before the Board in May 2006, at 
which time it was remanded for additional development.  It is 
noted that in the May 2006 Remand, the Board, in part, had 
directed that the RO issue the appellant a Statement of the 
Case as to the issue of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1318, as the issue had previously been adjudicated by the 
RO, and the appellant had submitted a timely notice of 
disagreement.  In February 2007, the RO provided the 
appellant a Statement of the Case as to the issue, and the 
appellant was notified that she had 60 days in which to 
perfect a substantive appeal.  The appellant did not perfect 
a substantive appeal, thus, the issue is not before the 
Board.  Absent a decision, a notice of disagreement and a 
substantive appeal the Board does not have jurisdiction of an 
issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The remaining issue as 
captioned above is now returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  In February 2002 and May 2002, the RO denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant did not perfect an appeal of that decision.

2.  Evidence received since the May 2002 RO decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for the cause of the veteran's 
death, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed May 2002 RO decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2006).

2.  Subsequent to the May 2002 RO decision that denied 
entitlement to service connection for the cause of the 
veteran's death, new and material evidence sufficient to 
reopen the claim was not received.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her claim to reopen the previously 
denied claim.  The RO sent the appellant letters in September 
2003, March 2004, June 2006, and October 2006 in which she 
was informed of what was required to substantiate her claim 
and of her and VA's respective duties, i.e., that VA would 
attempt to get any additional records that she identified as 
being helpful to her claim.  The letters provided the 
appellant with notice of what evidence and information was 
necessary to reopen her previously denied claim and to 
establish entitlement to the underlying claim for the benefit 
sought on appeal.  See Kent v. Nicholson, 20 Vet. App 1 
(2006).  She was also asked to submit evidence and/or 
information, which would include that in her possession, to 
the RO.  The RO provided her the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.

Since the appellant's claim to reopen the previously denied 
claim of service connection for the cause of the veteran's 
death was denied by the RO and is being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
content of the subsequent notice provided to the appellant 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant VA and private medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Obtaining a 
medical opinion is not required in this matter because the 
appellant has not submitted any new and material evidence 
that is sufficient to reopen the claim, and the duty to 
assist in the development of the claim is not therefore 
triggered.  See 38 U.S.C.A § 5103A(f) (Providing that nothing 
as to VA's duty to assist shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured).  Under such 
circumstances, there is no duty to obtain an additional 
medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the appellant's claim on the merits.

New and material evidence

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Service connection for bronchiectasis may be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service 
connection for active tuberculosis may be established based 
on a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within three years from the 
date of separation from service.  Id. 

The RO initially denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death by 
rating action dated in February 2002, finding that the cause 
of the veteran's death was recorded as pneumonia, and that 
there was no evidence of record that the veteran exhibited 
the onset of any respiratory disorder during service or 
within three years following his separation from service.  
Moreover, there was no competent medical evidence of record 
linking the veteran's death to his a service-connected 
disability or otherwise to his period of active service.

The evidence of record at the time of the February 2002 
rating decision included the veteran's available service 
medical records.  A Report Of Physical Examination Of 
Enlisted Personnel Prior To Discharge, Release From Active 
Duty Or Retirement (W.D., A.G.O. Form No. 38) dated in 
January 1946, shows that at the time of the veteran's 
separation from service, examination of his lungs was normal, 
and chest X-rays were within normal limits.

The evidence also included a VA hospital treatment record 
dated in September 1971, which showed that the veteran was 
treated for cough, chest pains, and back pains.  A six year 
history of symptoms was reported, which had previously been 
diagnosed as pulmonary tuberculosis.  The discharge diagnosis 
was minimal, inactive, pulmonary tuberculosis; left 
nephrolithiasis; and probable bronchiectasis.

A Certificate of Death dated in March 1982 showed that the 
cause of the veteran's death was pneumonia.

At the time of the veteran's death, he was not service-
connected for any disability.

A private medical record from R. V. Mejia, M.D., dated in 
October 2001, shows that the veteran was said to have died of 
pneumonia secondary to pulmonary tuberculosis.

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in the February 2002 
rating decision.  The appellant was notified of this decision 
and of her appellate rights by letter dated on March 6, 2002.

Subsequent to the February 2002 rating decision, the RO 
received additional evidence from the appellant to be 
considered, consisting of two additional statements from Dr. 
Mejia, dated in January 2002 and April 2002, each essentially 
restating that the veteran died of pneumonia secondary to 
pulmonary tuberculosis.  It was also noted that the veteran 
had been under his care from March 1981 until March 1982.

By rating action dated in May 2002, the RO confirmed the 
previous denial of the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant was notified of this decision and of her appellate 
rights by letter dated on May 24, 2002.  She submitted a 
notice of disagreement that was received by the RO in 
November 2002, and a Statement of the Case was issued on 
December 16, 2002.  The appellant did not submit a 
substantive appeal; therefore, the February and May 2002 
rating decisions became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2006).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The evidence received subsequent to May 2002 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In August 2003, the appellant sought to reopen her claim for 
service connection for the cause of the veteran's death.  In 
support of her claim, she provided an additional copy of the 
September 1971 VA hospital treatment record which showed that 
the veteran was treated for minimal, inactive, pulmonary 
tuberculosis; left nephrolithiasis; and probable 
bronchiectasis.

She also submitted a Joint Affidavit from M. G. G. and S. G. 
G., neighbors and acquaintances of the veteran, dated in 
November 2003, wherein it was asserted that upon the 
veteran's discharge from service, he had been observed as 
being very thin and sickly, and having a cough, broncho-
asthma, and malnutrition.  

A Joint Affidavit from P. U. and F. C., neighbors of the 
veteran, dated in January 2004, shows that it was asserted 
that the veteran had been treated at a VA hospital from June 
1971 to September 1971 for minimal, inactive, pulmonary 
tuberculosis; left nephrolithiasis; and probable 
bronchiectasis.  It was also asserted that the same 
conditions caused his death.

A Joint Affidavit from P. C. M. and I. G. R., alleged widows 
of the veteran's fellow service-men, dated in October 2003, 
shows that it was asserted that the veteran had been treated 
for minimal, inactive, pulmonary tuberculosis; left 
nephrolithiasis; and probable bronchiectasis; and that he had 
died of pneumonia secondary to the pulmonary tuberculosis.  
It was also asserted that he had been treated at the VA 
hospital in the Philippines and at the Rural Health Unit of 
Natividad, Pangasinan.

The appellant also submitted a Medical Certificate from F. C. 
Briones, M.D., dated in October 2004, regarding her own 
medical treatment.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death. The copy of 
the September 1971 VA hospital treatment record is not new as 
it was already of record at the time of the May 2002 rating 
action.

The November 2003 Joint Affidavit, from M. G. G. and S. G. 
G., suggesting that the veteran had been observed as being 
very thin and sickly, with a cough, broncho-asthma, and 
malnutrition upon his separation from service, although not 
previously of record, is not material because there is no 
competent medical evidence of record to corroborate that the 
veteran was, in fact, treated for a disorder which was 
associated with the cause of his death.  While certainly 
competent to describe the extent of symptomatology that was 
observed, there is no evidence that either witness possesses 
the requisite medical training or expertise necessary to 
render them competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  This evidence does not by itself or 
when considered with previous evidence of record, relate to 
the fact that the veteran's death was the result of his 
period of active service.  Additional evidence, which 
consists of records that do not indicate that a condition is 
service connected, is not new and material.  See Cox v. 
Brown, 5 Vet. App. 95, 99 (1993).

The remaining Joint Affidavits, although not previously of 
record, are not new and material because they merely restate 
medical information which was already of record at the time 
of the May 2002 rating decision, to wit, that the veteran had 
been treated for minimal, inactive, pulmonary tuberculosis; 
left nephrolithiasis; and probable bronchiectasis; and that 
he had died of pneumonia.  The contentions contained therein, 
along with those of the appellant concerning any relationship 
between the cause of the veteran's death and his active 
service are not new.  The statements are essentially a 
repetition of previous assertions that were before the RO in 
2002, and are therefore basically cumulative.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence). See 
Espiritu, 2 Vet. App. at 492.

Finally, the October 2004 Medical Certificate from Dr. 
Briones is not medical evidence pertinent to the veteran, but 
rather describes the health of the appellant. This evidence 
does not by itself or when considered with previous evidence 
of record relate to an unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death.

Accordingly, the Board finds that the evidence received 
subsequent to May 2002 is not new and material and does not 
serve to reopen the claim for service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.156(a) (2006).




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


